UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1218


SOLON PHILLIPS,

                    Plaintiff - Appellant,

             v.

MARYLAND BOARD OF LAW EXAMINERS; JONATHAN A. AZRAEL;
JOHN F. MUDD; DAVID RALPH; MATTHEW MILLS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Albert David Copperthite, Magistrate Judge. (1:19-cv-02427-ADC)


Submitted: January 19, 2022                                       Decided: March 2, 2022


Before WILKINSON and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed as modified and affirmed by unpublished per curiam opinion.


Solon Phillips, Appellant Pro Se. Michele J. McDonald, Assistant Attorney General,
Brenda Gruss, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Solon Phillips appeals from the magistrate judge’s order on remand granting

Defendants’ Fed. R. Civ. P. 12(b)(1) and (6) motion to dismiss, dismissing count 5 of his

amended civil action for lack of subject matter jurisdiction, and dismissing count 6 of the

action for failure to state a claim on which relief could be granted. * We have reviewed the

record and find no reversible error in the magistrate judge’s determinations that it lacked

subject matter jurisdiction over count 5 and that count 6 failed to state a claim on which

relief could be granted. The dismissal of count 5, however, should have been without

prejudice.   See S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). We therefore modify the magistrate

judge’s dismissal order to reflect that the dismissal of this count is without prejudice, affirm

that dismissal as modified, see 28 U.S.C. § 2106, and affirm the magistrate judge’s

dismissal of count 6. Phillips v. Md. Bd. of Law Exam’rs, No. 1:19-cv-02427-ADC

(D. Md. Feb. 18, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED AS MODIFIED;
                                                                            AFFIRMED


       *
         The magistrate previously dismissed Phillips’ 6-count amended civil action for
lack of subject matter jurisdiction under D.C. Court of Appeals v. Feldman, 460 U.S. 462
(1983), and Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). We affirmed the dismissal of
counts 1 through 4, reversed the dismissal of counts 5 and 6, and remanded for further
proceedings on those two counts. Phillips v. Md. Bd. of Law Exam’rs, 812 F. App’x 165,
165-66 (4th Cir. 2020) (No. 20-1057).

                                               2